Citation Nr: 0607232	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  02-12 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than January 12, 
2000 for service connection for residuals of multiple rib 
fractures with episodes of chest wall strain.  

2.  Entitlement to an effective date earlier than January 12, 
2000 for service connection for residuals of a shell fragment 
wound of the left third and fourth fingers.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from April 1951 to July 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

This case was remanded by the Board in January 2005 for 
additional development.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for his 
previously nonservice connected rib and finger disabilities 
was received by the RO on March 3, 2000.  The RO granted 
service connection in a July 2002 rating decision with an 
effective date of March 3, 2000.  

2.  The veteran appealed the July 2002 rating decision, and 
in a March 2003 rating decision, the RO granted an earlier 
effective date of January 12, 2000 because the veteran 
originally filed the claim with the Omaha VA Medical Center 
(VAMC) on January 12, 2000, and the RO did not receive it 
from the VAMC until March 3, 2000.  






CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 
12, 2000 for service connection for residuals of multiple rib 
fractures with episodes of chest wall strain, have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).  

2.  The criteria for an effective date earlier than January 
12, 2000 for service connection for residuals of a shell 
fragment wound of the left third and fourth fingers, have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefore.  38 U.S.C.A. § 5110(a).  The 
date of entitlement to an award of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).  

The effective date of an award based on a claim reopened 
after final disallowance shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of the new claim or the date entitlement arose, 
whichever is alters.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 
3.400(q)(1)(ii), 3.400(r).  

The veteran left service in July 1955 and did not file his 
first claim for service connection until the 1977, years 
after leaving service.  The first claim he filed was for a 
back condition.  He did not file a claim for his ribs or 
fingers until January 12, 2000.  

The Board does not dispute the fact that the veteran had this 
injuries prior to the time he filed the claim.  This is not 
the issue.  Under the applicable law, service connection for 
the veteran's rib and finger disabilities may be no earlier 
than January 12, 2000, the date VA received the claim.  The 
RO has assigned January 12, 2000 as the effective date for 
service connection for his rib and finger disabilities, and 
there is no legal entitlement to an earlier effective date.  
Thus, as a matter of law, the claims for an earlier effective 
date for service connection for rib and finger disabilities 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
There is no provision in the law for awarding an earlier 
effective date based upon the veteran's assertion that the 
disability existed before he filed the claim.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in April 2002 and February 2005, as well as information 
provided in the August 2002 statement of the case (SOC) and 
October 2005 supplemental statement of the case (SSOC), the 
RO advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the August 2002 SOC and the October 
2005 SSOC include the text of the regulation that implements 
the notice and assistance provisions from the statute.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board remanded this 
case to the RO in order to meet the requirements of VCAA.

The Board observes that the RO issued a VCAA notice letter 
prior to the July 2002 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
April 2002 VCAA letter does not specifically ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. Id. at 120-21.  However, the February 2005 VCAA 
letter did make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
April 2002 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

The Board is aware of the recent decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506) regarding notice requirements.  Based 
on a review of this decision, the Board finds no basis to 
remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant this claim.  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial). 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the January 2005 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

ORDER

The criteria for an effective date earlier than January 12, 
2000, for service connection for residuals of multiple rib 
fractures with episodes of chest wall strain have not been 
met.  

The criteria for an effective date earlier than January 12, 
2000 for service connection for residuals of a shell fragment 
wound of the left third and fourth fingers have not been met.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


